Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022, that includes a response to the Final Office Action mailed May 16, 2022, has been entered. Claims 1 and 27 have been amended; claims 2, 3, 5-8, 23-26 and 28 have been canceled; and claim 29 has been newly added. Claims 9, 11-15, 17-19, 21, and 22 have previously been withdrawn. Claim 29, directed to a non-elected species of further constituent, is hereby also withdrawn. Claims 1, 4, 10, 16, 20, and 27 are currently under examination.
Partial Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the present amendment to claims 1 and 27, which now require that the composition does not contain an alcohol, the 35 USC 103 rejection over Scholz et al. in view of Cummings is hereby withdrawn, since Scholz et al. discloses a composition that necessarily includes an alcohol. 
Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 10, 16, 20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLean et al. (U.S. Patent Application Pub. No. 2003/0235610), in view of Cummings (SPC ASIA, 2000; 43-46).
Applicant Claims
Applicant’s elected subject matter is directed to a transdermal delivery composition comprising a liposphere comprising an ethoxylated macadamia nut oil having 16 ethoxylations per molecule; wherein the amount of the ethoxylated oil is 4-6 wt%, and the transdermal delivery composition can further comprise water and acyclovir (i.e. a “delivery agent”).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
McLean et al. disclose a transdermal delivery composition comprising a spherical liposome (i.e. liposphere), wherein said liposome comprises a lipid bilayer comprising e.g. a mixture of polyoxyethylene (i.e. ethoxylated) fatty acid moieties, including oleic acid (e.g. polyoxyethylene oleate, i.e. ethoxylated oleic acid), and acyclovir (i.e. anti-viral agent; delivered agent); wherein the lipid of the lipid bilayer is present in the amount of e.g. about 10 wt% or less, and wherein the transdermal delivery composition further comprises water and can be in the form of a stable gel for topical application (abstract; paragraphs 0004, 0006, 0010, 0014, 0018, 0023, 0033; example 1).
Cummings discloses that “PEG-16 Mac” is a mixture of ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, that functions as an emollient, a conditioner, a solubilizer, and a spreading/dispersing agent that facilitate the manufacture of homogeneous dispersions of oily bodies with water; that are stable in the presence of most medicinals; and present in clear gel formulations for skin in the amount of 1-6%.
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Mclean et al. do not explicitly disclose that the mixture of ethoxylated oleic acid and other fatty acid moieties is ethoxylated macadamia nut oil with 16 ethoxylations per molecule. This deficiency is cured by the teachings of Cummings. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of McLean et al. and Cummings, outlined supra, to devise Applicant's presently claimed transdermal drug delivery composition. 
McLean et al. disclose a transdermal delivery composition comprising a spherical liposome comprising a mixture of polyoxyethylene (i.e. ethoxylated) fatty acid moieties, including oleic acid, and acyclovir (i.e. anti-viral agent; delivered agent), in water; wherein the transdermal delivery composition can be in the form of a stable gel for topical application to skin surface. Since Cummings discloses that “PEG-16 Mac”, i.e. a mixture of ethoxylated (i.e. polyoxyethylene) fatty acids, including oleic acid, derived from macadamia nut oil having 16 ethoxylations per molecule, functions as an emollient, a conditioner, a solubilizer, and a spreading/dispersing agent that facilitates the manufacture of homogeneous dispersions of oily bodies with water; is stable in the presence of most medicinals; and is ideally suited for clear gel formulations; one of ordinary skill in the art would be motivated to employ a mixture of ethoxylated fatty acid moieties, including oleic acid, having about 16 ethoxylations per molecule, in Mclean et al.’s transdermal drug delivery composition, with the reasonable expectation that the resulting composition will successfully form a clear, stable gel, and when topically applied to skin surface will impart an emollient effect to pleasantly condition the skin. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not found persuasive.
Applicant’s arguments with respect to Scholz are moot in view of the withdrawal of the prior art rejection over Scholz. 
i) Applicant contends that “the examples of McLean only set forth formulations having an alcohol (see Examples 1, 2, 4, and 5 of McLean)”; and, moreover, Applicant presents data that establishes “unexpected results”, specifically “formulations that lack alcohol were unexpectedly more efficient in the transdermal delivery of high molecular weight collagen”. 
The Examiner, however, would like to point out the following:
1. McLean does not necessarily require an alcohol. Further, the McLean disclosure is not limited to examples 1, 2, 4, and 5, and neither the examples nor even the preferred embodiments “teach away” from the broader disclosure and the non-preferred embodiments.
2. The claims are directed to a composition, not to a method of transdermal delivery of high molecular weight collagen. The claimed composition itself does not even necessarily require “high molecular weight collagen”, or any collagen of any kind of any molecular weight whatsoever. Applicant’s finding thus carries very little to no weight in overcoming the prima facie case of obviousness. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617